Case: 2:18-cv-01185-EAS-EPD Doc #: 166 Filed: 08/03/20 Page: 1 of 14 PAGEID #: 4443




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 KEVIN D. HARDWICK,

               Plaintiff,                   Case No. 2:18-cv-1185
                                            JUDGE EDMUND A. SARGUS, JR.
 v.                                         Chief Magistrate Judge Elizabeth A. Deavers

 3M COMPANY, et al.,

               Defendants.

                                   OPINION AND ORDER

        This matter is before the Court on Defendants Archroma Management LLC’s and Daikin

 Industries, LTD’s Motion to Reconsider Denial of Motions to Dismiss for Lack of Personal

 Jurisdiction (ECF No. 131), Plaintiff’s Memorandum in Opposition (ECF No. 133), and

 Defendants’ Reply in Support (ECF No. 140). For the reasons that follow, the Court DENIES

 Defendants’ Motion.

                                               I.

        Plaintiff Kevin D. Hardwick filed this action against 3M Company, E. I. du Pont de

 Nemours and Company, the Chemours Company, Archroma Management L.L.C. (“Archroma”),

 Arkema, Inc. (“Arkema America”), Arkema France, S.A. (“Arkema France”), Daikin Industries

 Ltd. (“Daikin Industries”), Daikin America, Inc., Solvay Specialty Polymers, USA, LLC, and

 AGC Chemicals Americas, Inc. This case focuses on “PFAS,” which are man-made chemicals

 described by the United States Environmental Protection Agency as follows:

                Per- and polyfluoroalkyl substances (PFAS) are a group of man-made
        chemicals that includes PFOA, PFOS and GenX chemicals. Since the 1940s, PFAS
        have been manufactured and used in a variety of industries around the globe,
        including in the United States. PFOA and PFOS have been the most extensively
        produced and studied of these chemicals. Both are very persistent in the
Case: 2:18-cv-01185-EAS-EPD Doc #: 166 Filed: 08/03/20 Page: 2 of 14 PAGEID #: 4444




         environment and in the human body. Exposure to certain PFAS can lead to adverse
         human health effects.

 https://www.epa.gov/pfas/pfas-what-you-need-know-infographic

         Mr. Hardwick alleges that he and others in Ohio and the nation have potentially

 dangerous amounts of PFAS in their blood. He brings claims for negligence, battery, conspiracy,

 and declaratory judgment. Mr. Hardwick asks for equitable relief in the form of a panel of

 scientists to study the effects that the PFAS has in his body and for medical monitoring as part of

 that relief.

         Defendants moved jointly to dismiss this case in its entirety for failure to state a claim

 upon which relief can be granted and for lack of subject matter jurisdiction (ECF Nos. 67, 83),

 and each Defendant moved separately for dismissal based on lack of personal jurisdiction (ECF

 Nos. 68, 69, 71, 72, 73, 82, 84, 113). After these motions were filed, Plaintiff amended the

 complaint and the parties jointly moved to apply the motions to dismiss to the Amended

 Complaint. (ECF No. 101.) The Court ordered oral argument on these motions, which was held

 on August 27, 2019. (Transcript, ECF No. 126.)

         On September 30, 2019, the Court issued a decision denying all of Defendants’ Motions

 to Dismiss. (Op. & Order, ECF No. 128.) In its analysis of personal jurisdiction, the Court set

 forth the following standard:

                 When faced with a motion to dismiss under Rule 12(b)(2) of the Federal
         Rules of Civil Procedure, a plaintiff bears the burden of proving personal
         jurisdiction exists over each defendant. CompuServe Inc. v. Patterson, 89 F.3d
         1257, 1262-63 (6th Cir. 1996). “[A] motion to dismiss brought under Fed. R. Civ.
         P. 12(b)(2) may be heard and determined before trial, but [] the court has the power
         to defer hearing of evidence and a ruling on the motion until trial.” Serras v. First
         Tennessee Bank Nat. Ass’n, 875 F.2d 1212, 1213–14 (6th Cir. 1989). “As there is
         no statutory direction for procedure upon an issue of jurisdiction, the mode of its
         determination is left to the trial court.” Id. (quoting Gibbs v. Buck, 307 U.S. 66,
         71–72 (1939)).



                                                   2
Case: 2:18-cv-01185-EAS-EPD Doc #: 166 Filed: 08/03/20 Page: 3 of 14 PAGEID #: 4445




                If a trial court “decides that the motion can be ruled on before trial,” and
        “rules on the motion without an evidentiary hearing, the plaintiff need only make a
        ‘prima facie’ case that the court has personal jurisdiction.” Conn v. Zakharov, 667
        F.3d 705, 711 (6th Cir. 2012). In other words, “[t]he court need only find that
        plaintiff has set forth specific facts that support a finding of jurisdiction in order to
        deny the motion to dismiss.” Kroger Co. v. Malease Foods Corp., 437 F.3d 506,
        510 (6th Cir. 2006); see also Neogen Corp. v. Neo Gen Screening, Inc., 282 F.3d
        883, 887 (6th Cir. 2002) (stating that a plaintiff may make a prima facie showing
        by “establishing with reasonable particularity sufficient contacts between [the
        defendants] and the forum state to support jurisdiction”).

                In deciding a Rule 12(b)(2) motion to dismiss, the Court is to “construe the
        facts in the light most favorable to the non-moving party.” Id. The Court “will not
        consider facts proffered by the defendant that conflict with those offered by the
        plaintiff.” Id. This refusal to weigh the defendants’ controverting assertions is
        necessary “to prevent non-resident defendants from avoiding jurisdiction simply by
        filing an affidavit that denies all jurisdictional facts.” Compuserve, 89 F.3d at 1262
        (citing Theunissen, 935 F.2d at 1459).

 Id. at 23–24.

        No party asked for an evidentiary hearing, instead requesting that the Court decide the

 Motions to Dismiss for Lack of Subject Matter Jurisdiction on the written submissions. The

 Court chose to resolve the motions on the written submissions as the parties requested.

        In support of their jurisdictional motions, four Defendants, Archroma, Daiken Industries,

 Arkema America, and Arkema France, filed declarations that they contended factually

 challenged the personal jurisdictional allegations in the Amended Complaint. (ECF Nos. 69-1,

 82-1, 84-1, 84-2.) These four Defendants argued that once they submitted these declarations the

 burden on Plaintiff was no longer one of setting forth a prima facie case, but instead “in the face

 of a properly supported motion for dismissal, the plaintiff may not stand on his pleadings but

 must, by affidavit or otherwise, set forth specific facts showing that the court has jurisdiction.”

 Theunissen v. Matthews, 935 F.2d 1454, 1458 (6th Cir. 1991) (citing Weller v. Cromwell Oil Co.,

 504 F.2d 927, 930 (6th Cir. 1974)). This Court disagreed with these Defendants’ application of




                                                   3
Case: 2:18-cv-01185-EAS-EPD Doc #: 166 Filed: 08/03/20 Page: 4 of 14 PAGEID #: 4446




 this law and therefore denied Defendants’ Motions to Dismiss for Lack of Subject Matter

 Jurisdiction.

         Two of the four Defendants who submitted declarations controverting the personal

 jurisdiction allegations, Archroma and Daikin Industries (“Moving Defendants”), now request

 reconsideration of the part of that decision that denied their Motions to Dismiss for Lack of

 Personal Jurisdiction (ECF Nos. 69, 82.) That Motion for Reconsideration is now ripe for

 review. (ECF Nos.133, 140.)

                                                  II.

         Although the Federal Rules of Civil Procedure do not explicitly address motions for

 reconsideration of interlocutory orders, the authority for a district court to hear such motions is

 found in both the common law and in Rule 54(b) of the Federal Rules of Civil Procedure.

 Rodriguez v. Tenn. Laborers Health & Welfare Fund, 89 Fed. Appx. 949, 959 (6th Cir. 2004).

 A district court’s authority to reconsider its previous orders has been recognized to afford such

 relief as justice requires. Id. 952; see also Moses H. Cone Mem'l Hosp. v. Mercury Constr.

 Corp., 460 U.S. 1, 12 (1983) (“every order short of a final decree is subject to reopening at the

 discretion of the district judge”); Mallory v. Eyrich, 922 F.2d 1273, 1282 (6th Cir. 1991)

 (“District courts have inherent power to reconsider interlocutory orders and reopen any part of a

 case before entry of a final judgment.”).

         Traditionally, courts will find justification for reconsidering interlocutory orders when

 there is (1) an intervening change of controlling law; (2) new evidence available; or, (3) a need to

 correct a clear error or prevent manifest injustice. Rodriguez, 89 Fed. Appx. at 959 (citing Reich

 v. Hall Holding Co., 990 F. Supp. 955, 965 (N.D. Ohio 1998)). The Moving Defendants contend

 here that the third factor is implicated.



                                                   4
Case: 2:18-cv-01185-EAS-EPD Doc #: 166 Filed: 08/03/20 Page: 5 of 14 PAGEID #: 4447




                                                    III.

           The Moving Defendants posit that this Court committed clear error in denying their

 Motions to Dismiss for Lack of Personal Jurisdiction, summarizing as follows:

           First, each company [in its declarations filed in support of their Motions to Dismiss]
           has expressly denied engaging in any activities over the past 40 years that might
           give rise to personal jurisdiction. Second, the Court misapplied Sixth Circuit law
           governing how Rule 12(b)(2) motions must be considered; controlling precedent
           prohibits a plaintiff from relying solely on unsworn pleadings when faced with
           declarations filed by the defendant that controvert jurisdictional allegations. Third,
           the Court erroneously concluded, again contrary to clear Sixth Circuit law, that
           simply placing a product into the stream of commerce, in the absence of any
           additional contacts with the forum state,

 (Mot. for Reconsideration at 4, ECF No. 131.)

           In his memorandum in opposition, Plaintiff, inter alia, contends that the Moving

 Defendants’ position “is a misstatement of Sixth Circuit law regarding Mr. Hardwick’s burden in

 response to a motion to dismiss for lack of personal jurisdiction.” (Pl’s Mem. in Opp. at 6, ECF

 No. 133.) Plaintiff argues, as the Court held in its decision, that on a motion under Rule 12(b)(2)

 decided without discovery or an evidentiary hearing, “the plaintiff need only make a ‘prima

 facie’ case that the court has personal jurisdiction.” Id. at 6. Plaintiff maintains that this Court

 appropriately determined that he had met his burden of making a prima facie showing of

 personal jurisdiction over the Moving Defendants in his Amended Complaint. This Court

 agrees.

 A.        Declarations from Moving Defendants and Burden on Plaintiff

           The Moving Defendants combine their first two arguments which both relate to their

 submission of declarations that allegedly controverted Plaintiff’s jurisdictional allegations. The

 Moving Defendants state that, “[a]ccording to the Court, it was enough to rely on allegations set

 forth in the Amended Complaint, notwithstanding the fact that Mr. Hardwick did not submit any



                                                     5
Case: 2:18-cv-01185-EAS-EPD Doc #: 166 Filed: 08/03/20 Page: 6 of 14 PAGEID #: 4448




 affidavit or other evidence in response to the companies’ declarations.” (Mot. for

 Reconsideration at 4, ECF No. 131.) They clarify that “[t]his Court held, in other words, that

 Hardwick’s allegations from his Amended Complaint (and restated in his brief) neutralized the

 moving defendants’ sworn declarations, at least at this stage of the case.” Id. at 6.

           The Moving Defendants are correct that this Court did not weigh their declarations

 against the allegations of Amended Complaint. As it indicated in its decision, this Court did not

 find that the declarations sufficiently disclaimed jurisdiction, but that even if they did sufficiently

 disclaim personal jurisdiction they did not change Plaintiff’s burden, which was met by setting

 forth a prima facie case of jurisdiction in the Amended Complaint. Specifically, the Court

 stated:

                   But even if the declarations did factually challenge any conduct that would
           be sufficient for this Court to exercise personal jurisdiction over them, the Court is
           not permitted to “weigh the controverting assertions of the party seeking dismissal.”
           CompuServe, Inc. v. Patterson, 89 F.3d 1257, 1262 (6th Cir. 1996). In reversing
           and remanding the district court’s finding of lack of personal jurisdiction in
           CompuServe, Inc. v. Patterson, the Sixth Circuit pointed out that “[a]t various
           points in its consideration of the case, however, the district court expressly relied
           on Patterson’s affidavit.” Id. The court went on to explain that “we want ‘to
           prevent non-resident defendants from regularly avoiding personal jurisdiction
           simply by filing an affidavit denying all jurisdictional facts.’” Id.

 (Op. & Order at 34–35, ECF No. 128.)

           With regard to the Court’s above explanation, the Moving Defendants argue that the

 “stray language in CompuServe or cases like it” does not “implicitly overrule the Sixth Circuit’s

 45-year-old rule that a plaintiff must come forward with evidence in the face of a defendant’s

 jurisdiction-refuting declaration.” (Mot. for Reconsideration at 5, ECF No. 131.) In their Reply

 brief, the Moving Defendants restate their conclusion that this “Court improperly credited mere

 allegations of personal jurisdiction over Defendants’ sworn declarations showing that no

 jurisdiction exists. . . . [and] [t]his Court did so despite Sixth Circuit precedent dating back 50

                                                     6
Case: 2:18-cv-01185-EAS-EPD Doc #: 166 Filed: 08/03/20 Page: 7 of 14 PAGEID #: 4449




 years holding that when defendants ‘submit[] affirmative evidence showing that the court lacked

 jurisdiction over [them], mere allegations of jurisdiction are not enough” to establish jurisdiction,

 even at the pleading stage.’” (Defs’ Reply at 1, ECF No. 140) (citing Parker v. Winwood, 938

 F.3d 833, 839–40 (6th Cir. 2019). The Moving Defendants, however, are mistaken.

        In a published opinion issued last week, the Sixth Circuit clarified the exact issue the

 Moving Defendants highlight in their Motion for Reconsideration. In Malone v. Stanley Black &

 Decker, Incorporated, 19-3880, -- F.3d --, 2020 WL 3989601 (6th Cir. July 15, 2020), a

 Taiwanese defendant, Rexon, moved for dismissal under Federal Rule of Civil Procedure

 12(b)(2) for lack of personal jurisdiction. As did the Moving Defendants here, Rexon submitted

 an affidavit controverting the plaintiffs’ jurisdictional allegations made in their complaint,

 averring, for example that Rexon “has never engaged in any marketing effort specifically

 targeting Ohio and it does not have offices, agents, or property in the state”; and Rexon “has

 never entered into any contract in the State of Ohio,” nor does it “dictate to Sears where Sears

 should sell products.” Id. at *4. The district court credited these affidavits and granted the

 12(b)(2) motion. The Sixth Circuit reversed and remanded, holding that the trial court

 committed reversable error by crediting the sworn declaration.

        In its analysis, the Sixth Circuit first set forth the standard, relying on the same exact

 language upon which the Moving Defendants rely here:

                                         C. Burden Shifting

                Motions to dismiss under Rule 12(b)(2) involve burden shifting. The
        plaintiff must first make a prima facie case, which can be done merely through the
        complaint. Am. Greetings Corp. v. Cohn, 839 F.2d 1164, 1169 (6th Cir. 1988). The
        burden then shifts to the defendant, whose motion to dismiss must be properly
        supported with evidence. Theunissen, 935 F.2d at 1458. Once the defendant has
        met the burden, it returns to the plaintiff, who may no longer “stand on his pleadings
        but must, by affidavit or otherwise, set forth specific facts showing that the court
        has jurisdiction.” Id.

                                                   7
Case: 2:18-cv-01185-EAS-EPD Doc #: 166 Filed: 08/03/20 Page: 8 of 14 PAGEID #: 4450




 Malone, 2020 WL 3989601, at *3.

        The Malone court summarized that the submitted “affidavit averred that Rexon has not

 done many of the things that we look to when assessing purposeful availment.” Id. at *4 (citing

 Asahi Metal Indus. Co. v. Superior Ct., 480 U.S. 102, 112 (1987) (O’Connor, J.) (plurality op.);

 Bridgeport Music, Inc. v. Still N The Water Pub., 327 F.3d 472, 480 (6th Cir. 2003) (endorsing

 Justice O’Connor’s approach)). The appellate court stated that the district court “seems to have

 reached its conclusion” that there was no personal jurisdiction over Rexon based upon the

 supporting affidavit. Id. The Malone court then held:

                 The affidavit, however, was irrelevant. A district court has discretion in
        how it resolves a 12(b)(2) motion. Serras v. First Tenn. Bank Nat. Ass’n, 875 F.2d
        1212, 1214 (6th Cir. 1989). “If it decides that the motion can be ruled on before
        trial, the court ‘may determine the motion on the basis of affidavits alone; or it may
        permit discovery in aid of the motion; or it may conduct an evidentiary hearing on
        the merits of the motion.’” Id. (quoting Marine Midland Bank, N.A. v. Miller, 664
        F.2d 899, 904 (2nd Cir. 1981)). The court’s choice affects the plaintiff’s burden.
        Id. If the court holds an evidentiary hearing and the defendant’s motion is properly
        supported with evidence, the plaintiff must overcome it by a preponderance of the
        evidence. See Dean v. Motel 6 Operating L.P., 134 F.3d 1269, 1272 (6th Cir.
        1998). But “[w]hen the district court ‘rules on written submissions alone’ the
        burden consists of ‘a prima facie showing that personal jurisdiction exists.’”
        Schneider, 669 F.3d at 697 (quoting Serras, 875 F.2d at 1214).

                Here, the court chose to resolve the motion on the written submissions. The
        Malones thus needed only to make a prima facie showing, which, as we have
        already explained, they did through their complaint. Although Rexon provided an
        affidavit that in some ways cut against jurisdiction, the district court’s choice of
        procedure made that affidavit irrelevant. Cf. Palnik v. Westlake Entm’t, Inc., 344
        F. App’x 249, 251 (6th Cir. 2009). As we have explained:

                 [T]his rule prevents a defendant from “defeating personal
                jurisdiction merely by filing a written affidavit contradicting
                jurisdictional facts alleged by a plaintiff” while simultaneously
                allowing a defendant to “invoke the court’s discretion to order a
                pretrial evidentiary hearing” and thereafter apply the more-exacting
                standard when a plaintiff’s jurisdictional allegations are wholly
                unfounded.



                                                  8
Case: 2:18-cv-01185-EAS-EPD Doc #: 166 Filed: 08/03/20 Page: 9 of 14 PAGEID #: 4451




         Schneider, 669 F.3d at 697 (quoting Serras, 875 F.2d at 1214). Rexon did not
         request a hearing and the court did not hold one, which meant the Malones’ prima
         facie burden did not change. See Dean, 134 F.3d at 1272. Yet the district court
         credited Rexon’s affidavit and granted its motion without first allowing any form
         of discovery. In doing so, the court erred. See Theunissen, 935 F.2d at 1459; see
         also Schneider, 669 F.3d at 699 (recognizing the significance of whether discovery
         was allowed); Int’l Techs. Consultants, Inc., 107 F.3d at 391 (same).

 Id. at 4–5.

         Similarly, in the instant action, the Moving Defendants did not request a hearing and the

 Court did not hold one, which meant Mr. Hardwick’s prima facie burden did not change. It

 would have been error for this Court to have credited the Moving Defendants’ declarations,

 which under the posture of this case were irrelevant.

 B.      Minimum Contracts/ Purposeful Availment

         In the Moving Defendants’ second argument in support of their request for

 reconsideration of this Court’s denial of their Motions to Dismiss for Lack of Personal

 Jurisdiction, they contend that they are being unconstitutionally haled into this Court because

 they did not purposefully avail themselves of doing business in Ohio. The Moving Defendants

 assert that because they merely placed a product into the stream of commerce, Plaintiff must

 meet a heightened burden referred to as a “stream of commerce plus.” (Mot. for Reconsideration

 at 12, ECF No. 131.) The Moving Defendants contend that “the Sixth Circuit has made clear

 that simply alleging the defendant placed a product into the stream of commerce, without

 showing a specific intent to serve the forum’s market, is insufficient.” Id. 10–11 (citing

 Bridgeport Music, Inc. v. Still N the Water Publ’g, 327 F.3d 472, 480 (6th Cir. 2003)). The

 Moving Defendants maintain that “[n]owhere does Mr. Hardwick, his counsel, or this Court cite

 to any facts that would justify exercising jurisdiction under the “plus” factor. Both companies

 submitted affidavits explicitly denying, inter alia, that they have had any contact with Ohio, such



                                                  9
Case: 2:18-cv-01185-EAS-EPD Doc #: 166 Filed: 08/03/20 Page: 10 of 14 PAGEID #: 4452




 as never having distributed, sold, or advertised PFAS products directly to Ohio consumers over

 the past 40 years.” Id. at 12.

        The Moving Defendants’ arguments miss the mark. First, and again, the Moving

 Defendants improperly rely on affidavit testimony that is irrelevant at this point in the litigation.

 Additionally, when this Court considered the Moving Defendants’ Motions to Dismiss, it

 determined that the allegations in the Amended Complaint made a prima facie showing of

 jurisdiction. The Court disagreed, and still does, that Plaintiff alleged only that the Moving

 Defendants placed a product in the stream of commerce. Here again, Malone is helpful.

        In Malone, the court reviewed the complaint to determine whether it made a prima facie

 showing of personal jurisdiction. The court stated that “[t]he overriding question before us is

 whether Rexon ‘possesses such minimum contacts with [Ohio] that the exercise of jurisdiction

 would comport with traditional notions of fair play and substantial justice.’” 2020 WL 3989601,

 at *3 (relying on Beydoun v. Wataniya Rests. Holding, Q.S.C., 768 F.3d 499, 505 (6th Cir. 2014);

 Int’l Shoe Co., 326 U.S. at 316)). In reversing the trial court, the Sixth Circuit indicated first that

 the trial court improperly relied on affidavits submitted controverting the jurisdictional

 allegations. Second, the court reviewed the complaint to determine if it sufficiently alleged a

 prima facie case of personal jurisdiction:

        Once again, the complaint is sparse on detail, but it did make what amount to three
        relevant allegations:

                (1) Rexon is in the business of making, marketing, distributing, and
                selling table saws;
                (2) “Defendants” (which we take to include Rexon) “negligently
                manufactured, designed, assembled, distributed, sold, and otherwise
                furnished” the saw that injured Kevin Malone and failed to include
                with it adequate warnings to prospective users despite knowing of
                its dangers; and



                                                   10
Case: 2:18-cv-01185-EAS-EPD Doc #: 166 Filed: 08/03/20 Page: 11 of 14 PAGEID #: 4453




                (3) The negligent defects in the design and manufacture, as well as
                the failure to include warnings, were proximate causes of the
                Malones’ injuries.

        Paragraph four specifically alleged that Rexon “conducted business, entered into
        contractual relations, caused tortious injury, and otherwise established minimum
        contacts in the State of Ohio.” The complaint does not state that Rexon directed its
        sales to Ohio, but that is not, on its own, determinative. See Nicastro, 564 U.S. at
        885 (recognizing purposeful availment “will differ across cases” depending on the
        “defendant’s conduct and the economic realities of the market the defendant seeks
        to serve”).

        Taken together with the rest of the complaint, and in a light most favorable to the
        Malones, these allegations are enough to satisfy the “relatively slight” burden of a
        prima facie showing. Am. Greetings Corp., 839 F.2d at 1169.

 2020 WL 3989601, at *4.

        Similarly, in the case sub judice, this Court reviewed the allegations made in the

 Amended Complaint and determined that, taking them together with the rest of the complaint,

 and in a light most favorable to Mr. Hardwick, the allegations were enough to satisfy the

 relatively slight burden of a prima facie showing. And, as can be seen from the quote below

 taken from this Court’s decision on personal jurisdiction, the allegations set forth by Mr.

 Hardwick are not nearly as sparse as those that were found sufficient in Malone:

                In the Amended Complaint, Plaintiff refers to all of the named Defendants
        jointly. He alleges that “Defendants have each marketed, developed, distributed,
        sold, manufactured, released, trained users on, produced instructional materials for,
        and/or otherwise handled and/or used one or more PFAS materials, including in
        Ohio and this District, in such a way as to cause the contamination of Plaintiff’s
        and the class members’ blood and/or bodies with PFAS, and the resultant
        biopersistence and bioaccumulation of such PFAS in the blood and/or bodies of
        Plaintiff and other class members.” (Am. Comp. ¶ 29 ECF No. 96.)

                Mr. Harwick further alleges that “Defendants manufacturing and/or using
        PFAS materials released such PFAS materials into the environment during, as a
        result of, or in connection with their manufacturing and other commercial
        operations, including into the air, surface waters, ground water, soils, landfills,
        and/or through their involvement and/or participation in the creation of consumer
        or other commercial products and materials and related training and instructional
        materials and activities, including in Ohio and this District, that Defendants knew,

                                                 11
Case: 2:18-cv-01185-EAS-EPD Doc #: 166 Filed: 08/03/20 Page: 12 of 14 PAGEID #: 4454




       foresaw, and/or reasonably should have known and/or foreseen would expose
       Plaintiff and the other class members to such PFAS.” Id. ¶ 34.

              The Amended Complaint provides a history of PFAS materials, which
       “were first developed in the late 1930s to 1940s and put into large-scale
       manufacture and use by the early 1950s.” Id. ¶ 28. Plaintiff alleges that PFAS are
       unique chemicals because of their biopersistent and bioaccumulative qualities. The
       pleading contains allegations that PFAS cause significant adverse health effects,
       “including kidney cancer, testicular cancer, ulcerative colitis, thyroid disease,
       preeclampsia, and medially-diagnosed high blood pressure, high cholesterol and is
       known to cause permanent subcellular injuries.” Id. ¶ 53.

               Plaintiff alleges that each Defendant learned of various studies and data
       indicating that exposure to PFAS has significant negative impacts on human health,
       including “increased cancer incidence, hormone changes, lipid changes, and
       thyroid and liver impacts, which such Defendants’ own scientists, lawyers, and
       advisors recommended be studied further to assess the extent to which PFAS
       exposures were causing those effects.” Id. ¶ 43. Plaintiff further states that
       Defendants “knew and shared among themselves all relevant information relating
       to the presence, biopersistence, and bioaccumulation of PFAS in human blood and
       associated toxicological, epidemiological, and/or adverse health effects and/or
       risks.” Id. ¶ 54.

               Mr. Hardwick alleges that in spite of these studies and data and Defendants’
       knowledge of them, “Defendants repeatedly assured and represented” to “the
       United States Environmental Protection Agency (“USEPA”) and other state and
       local public health agencies and officials” that exposures to PFAS “presented no
       risk of harm and were of no legal, toxicological, or medical significance of any
       kind.” Id. ¶ 44.

                Plaintiff additionally avers that, although Defendants were aware of the
       dangers and risks of PFAS, they not only withheld that information from the public
       and regulators, but that they also actively misled the public and regulators as to
       such dangers and risks. Mr. Hardwick alleges that Defendants made efforts to
       conceal this data and to manipulate public, regulatory and scientific perception and
       knowledge of the injurious nature of PFAS. Specifically, Plaintiff states that
       “Defendants, through their acts and/or omissions, controlled, minimized,
       trivialized, manipulated, and/or otherwise influenced the information that was
       published in peer-review journals, released by any governmental entity, and/or
       otherwise made available to the public relating to PFAS materials in human blood
       and any alleged adverse impacts and/or risks associated therewith, effectively
       preventing Plaintiff or the class members from discovering the existence and extent
       of any injuries/harm as alleged herein.” Id. ¶ 58.

               He further avers that “Defendants encouraged the continued and even
       further increased use and release into the environment of PFAS, including into Ohio

                                               12
Case: 2:18-cv-01185-EAS-EPD Doc #: 166 Filed: 08/03/20 Page: 13 of 14 PAGEID #: 4455




        and this District, by their customers and others, including but not limited to through
        manufacture, use, and release, of aqueous fire-fighting foams containing or made
        with PFAS and/or emergency responder protection gear or equipment coated with
        materials made with or containing PFAS, and tried to encourage and foster the
        increased and further use of PFAS, including in Ohio and this District, in
        connection with as many products/uses/and applications as possible, despite
        knowledge of the toxicity, persistence, and bioaccumulation concerns associated
        with such activities.” Id. ¶ 61.

                Mr. Hardwick alleges that, although there is evidence and data to the
        contrary, “[t]o this day, Defendants deny that the presence of any PFAS in
        Plaintiff’s or any class member’s blood, at any level, is an injury or presents any
        harm or risk of harm of any kind, or is otherwise of any legal, toxicological, or
        medical significance”; they deny that “any scientific study, research, testing, or
        other work of any kind has been performed that is sufficient to suggest to Plaintiff
        or any class member that the presence of any PFAS material in their blood, at any
        level, is of any legal, toxicological, medical, or other significance”; that
        “Defendants, to this day, affirmatively assert and represent to governmental
        entities, their customers, and the public that there is no evidence that any of the
        PFAS found in human blood across the United States causes any health impacts or
        is sufficient to generate an increased risk of future disease sufficient to warrant
        diagnostic medical testing, often referring to existing studies or data as including
        too few participants or too few cases or incidents of disease to draw any
        scientifically credible or statistically significant conclusions.” Id. ¶¶ 63–65.

                Mr. Hardwick specifies that because “[t]here is no naturally-occurring
        ‘background,’ normal, and/or acceptable level or rate of any PFAS in human blood,
        as all PFAS detected and/or present in human blood is present and/or detectable in
        such blood as a direct and proximate result of the acts and/or omissions of
        Defendants.” Id. ¶ 56. Plaintiff continues, averring that “Defendants have
        collectively reaped billions of dollars in profits from the acts and/or omissions that
        caused, permitted, allowed, and/or otherwise resulted in the PFAS contamination
        of Plaintiff’s and the other class members’ blood and/or bodies and resultant
        biopersistence and bioaccumulation of such PFAS in such blood and/or bodies.”
        Id. ¶ 78.

                Plaintiff alleges that the “presence, accumulation, toxic invasion, and/or
        persistence of PFAS in human blood, including that of Plaintiff and the other class
        members, is injurious and physically harmful and results in unwanted,
        unconsented-to, and deleterious alterations, changes, and/or other presently-
        existing physical injury and/or adverse impacts to the blood and/or bodies of
        Plaintiff and the other class members, including but not limited to subcellular
        injuries, including but not limited to biopersistence and bioaccumulation within the
        body.” Id. ¶ 57.

 (Op. & Order at 3–7, ECF No. 128.)

                                                 13
Case: 2:18-cv-01185-EAS-EPD Doc #: 166 Filed: 08/03/20 Page: 14 of 14 PAGEID #: 4456




        Comparing these allegations to the ones the Sixth Circuit found sufficient in Malone

 leaves no question that Mr. Hardwick set forth allegations sufficient to establish a prima facie

 case of personal jurisdiction.

                                                 IV.

        For the reasons discussed above, the Court DENIES the Moving Defendants’ Motion for

 Reconsideration. (ECF No. 131.)

        IT IS SO ORDERED.



 8/3/2020                                              s/Edmund A. Sargus, Jr.
 DATE                                                  EDMUND A. SARGUS, JR.
                                                       UNITED STATES DISTRICT JUDGE




                                                 14
